Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his guilty pleas or to vacate the judgments of conviction, defendant failed to preserve for our review his contention that Supreme Court erred in permitting the prosecutor to conduct the factual portion of the plea allocutions (see, People v Lopez, 71 NY2d 662, 665; People v Smith, 288 AD2d 931; People v Sanchez, 284 AD2d 137). In any event, there is no merit to that contention. “[A]lthough a plea inquiry should normally be conducted by the court * * * the pleats were] clearly voluntary and there is no basis for reversal” (People v Sanchez, supra; see, People v Smith, supra). The contention of defendant that he was deprived of effective assistance of counsel involves, in part, matters that are outside the record and thus beyond our review (see, People v Marvin, 216 AD2d 930, lv denied 86 NY2d 844). To the extent that the record permits review of that contention, we conclude that it is lacking in merit (see, People v Baldi, 54 NY2d 137, 147). The sentence is neither unduly harsh nor severe. The contentions of defendant in his pro se supplemental brief are not properly before us (see, 22 NYCRR 1000.3 [f]). In any event, there is no merit to any of those contentions. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Forgery, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.